TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 26, 2021



                                     NO. 03-20-00481-CV


                                 L. C. and S. B.-N., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
           REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER
           CONCURRING AND DISSENTING OPINION BY JUSTICE SMITH




This is an appeal from the decree terminating parental rights signed by the trial court on

September 14, 2020. Having reviewed the record and the parties’ arguments, the Court holds

that there was reversible error in the decree. Therefore, the Court reverses the trial court’s

decree of termination as to S.B.-N. and L.C. and remands the case to the trial court for a new

trial by jury. Appellee shall pay all costs relating to this appeal, both in this Court and in the

court below.